DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104932110 A (Chen, Yu-Wei et al.) 


    PNG
    media_image1.png
    508
    661
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    562
    645
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    542
    659
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    591
    384
    media_image4.png
    Greyscale

Per claims 1 and 18-20, Chen teaches a display module, comprising: a backlight module [3], a display panel [1], a lower polarizer sheet [15], a viewing-angle switching element [2] and a transparent cover plate [25], wherein the viewing-angle switching element and the transparent cover plate are arranged between the display panel and the lower polarizer sheet [see figure 3], and the transparent cover plate is arranged on a side of the viewing-angle switching element that [see figure 3]; the backlight module is configured to supply light that meets a preset condition [inherent, see translation, under embodiment 1, fifth paragraph], the viewing-angle switching element is configured to switch viewing-angle modes of the display module; the viewing-angle modes comprise: a first viewing-angle mode and a second viewing- angle mode; and a viewing-angle range of the first viewing-angle mode is smaller than a viewing-angle range of the second viewing-angle mode [see figures 1a, 1b, 6c, and 6d]; wherein the viewing- angle switching element comprises: a first transparent electrode [22], a second transparent electrode [24], and a viewing-angle switching layer [23]; the viewing-angle switching layer is located between the first transparent electrode and the second transparent electrode [see figures 1a and 6c]; the first transparent electrode is located on a side of the viewing- angle switching layer that is close to the display panel [see figure 1a]; and the first transparent electrode and the second transparent electrode are configured to apply an electric field to the viewing-angle switching layer to change a state of the viewing-angle switching element [see figures 6b and 6c]; and method for controlling the viewing angle [inherent].  
Chen lacks, but common knowledge teaches, a flexible circuit board [allows for more compact display panel by folding the control circuit underneath the display module], a first conducting wire, a second conducting wire, a third conducting wire, and a fourth conducting wire [allows for the transmission of the control signals to the display module and viewing angle control module]; the first conducting wire and the second conducting wire are arranged on a side of the display panel that is close to the viewing-angle switching element [need to provide signal to  matrix switching TFTs], and are respectively connected with the flexible circuit board; the third conducting wire connects the first conducting wire and the first transparent electrode; and the fourth conducting wire connects the second conducting wire and [needed to provide signals to the upper and lower control electrodes of the viewing angle control module].  Cell compactness would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 3, Chen teaches the display module according to claim 1, a material for fabricating the viewing-angle switching layer comprises: a polymer dispersed liquid crystal [see figure 6b].  
	Per claim 4, Chen teaches the display module according to claim 3, wherein states of the viewing-angle switching element comprise: a transparent state and a scattering state, when the viewing-angle switching element is in the transparent state, the viewing-angle switching element is configured to cause light incident thereon to emerge along an incident direction, and the viewing-angle mode of the display module is the first viewing-angle mode; when the viewing-angle switching element is in the scattering state, the viewing-angle switching element is configured to scatter incident light, and the viewing-angle mode of the display module is the second viewing-angle mode [see figure 6b and 6c and corresponding specification].  
Per claim 5, Chen teaches the display module according to claim 3.  Chen lacks, but common knowledge teaches, each of the first transparent electrode and the second transparent electrode is provided with a transparent insulating layer on a side away from the viewing-angle switching layer.  Improved optical noise reduction would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.      
Per claim 6, Chen teaches the display module according to claim 3, wherein the viewing-angle switching element further comprises a switcher sealant; and the switcher sealant connects [encapsulation medium surrounding the liquid crystal].  
Per claims 7-8, and 12, Chen the display module according to claim 3.  Chen lacks a sealant, provided between the display panel and the transparent cover plate, and encapsulating the viewing-angle switching element, wherein the first transparent electrode and the second transparent electrode are located on a side of the sealant that faces the viewing-angle switching layer and a sealant, provided between the display panel and the transparent cover plate, and encapsulating the viewing-angle switching element, wherein the first transparent electrode and the second transparent electrode overlap with the sealant in an arrangement direction of the display panel and the backlight module.  However, it was common knowledge to adhere the display module to the viewing angle control module with a sealant wherein the viewing angle control module includes it own substrates.  Simplified manufacturing would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.       
Per claim 10, Chen teaches the display module according to claim 9.  Chen lacks, but common knowledge teaches, a conductive first adhesive, wherein the first adhesive bonds the first conducting wire and the third conducting wire, and the first adhesive also bonds the second conducting wire and the fourth conducting wire [anisotropic conductive film commonly used to attach flexible circuit boards to display leads].  Using anisotropic conductive films simplifies manufacturing while providing improved conductivity between the connecting layers.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.      

Per claim 13, Chen teaches the display module according to claim 1.  Chen lacks, but common knowledge teaches, an optical adhesive and a sealant, wherein the optical adhesive is located on a side of the viewing-angle switching element that is close to the transparent cover plate [reduces misalignment between the opposing layers], and partially surrounds the viewing-angle switching element [reduces optical noise]; the sealant is provided between the display panel and the transparent cover plate, and encapsulates the optical adhesive [reduce optical noise].  Reduced noise and improved display robustness would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.      
Per claim 15, Chen teaches the display module according to claim 1, wherein the backlight module comprises: a light source configured to emit light that meets the preset condition [inhenent].  Chen lacks, but common knowledge teaches, the light source comprises: sub-millimeter light-emitting diodes arranged in an array.  Improved cell compactness would have been a expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.      
Per claim 16, Chen teaches the display module according to claim 1.  Chen lacks, but common knowledge teaches, a distance between the lower polarizer sheet and the backlight module is 0.03 mm to 0.07 mm.  Improved air flow and reduced polarizer degradation would 
Per claim 17, Chen teaches the display module according to claim 1.  Chen lacks, but common knowledge teaches, the lower polarizer sheet is a multilayer reflective polarizer sheet.  Improved light output efficiency would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.        
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104932110 A (Chen, Yu-Wei et al.) in view of US 20070222915 A1 (NIIOKA; Shinya et al.)
Per claim 2, Chen teaches the display module according to claim 1.  Chen lacks the preset condition is that a light emergent angle is less than or equal to 45 degrees.  However, Niioka teaches adjusting the light output to 45 degrees or less for improving viewing angle control.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Niioka with Chen.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104932110 A (Chen, Yu-Wei et al.) in view of US 20190331944 A1 (FANG; CHUNG-YANG et al.) 

    PNG
    media_image5.png
    520
    551
    media_image5.png
    Greyscale

Per claim 14, Chen teaches the display module according to claim 1, a wherein the backlight module comprises: a light source [31], a light guide plate 32], the light source is located on a light incident side of the light guide plate [see figures above].  Chen lacks, but Yang teaches, a reversing prism; and the reversing prism is located on a side of the light guide plate that is close to the display panel.  Improved light output efficiency would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Yang with Chen.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Response to Arguments
Applicant's arguments filed 11/24/21 have been fully considered but they are not persuasive.
Applicant argument that the a flexible circuit board, a first conducting wire, a second conducting wire, a third conducting wire, and a fourth conducting wire; the first conducting wire and the second conducting wire are arranged on a side of the display panel that is close to the viewing-angle switching element, and are respectively connected with the flexible circuit board; the third conducting wire connects the first conducting wire and the first transparent electrode; and the fourth conducting wire connects the second conducting wire and the second transparent electrode are not common conventional is not persuasive.
As evidence is support of the common knowledge rejection, please see US 20050190333 A1 (Wu, Chia-Jung  et al.), US 20080100789 A1 (Kamiya; Kiyoshi), and US 20050206814 A1 (Histake, Yuzo).  Each of these references teaches independently coupling display structures that require electrical signals including backlights and multi-panel display.  Furthermore, Wu teaches using a flexible board to connect electrodes from the display substrate to the backlight in order to drive the backlight and create a compact display.  Kamiya teaches using a flexible portion of a substrate to connect one display panel to another with electrodes in order to drive both panels.  Finally, as stated in the rejection, it was a matter of routine skill and would allow for a more compact display with reduced bezels.   

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A DUDEK/Primary Examiner, Art Unit 2871